Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10, 895,723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8, 10-21are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a lens device comprising: an imaging lens including a plurality of lenses; and a controller, wherein the imaging lens consists of at least one focusing lens group, and an aberration correction lens group which performs aberration correction by moving along an optical axis and has a refractive power lower than a refractive power of the focusing lens group having the lowest refractive power, only the at least one focusing lens group moves or only the at least one focusing lens group and the aberration correction lens group move during focusing from an object at infinity to an object within a short range, assuming that a transverse magnification of each focusing lens group in a state in which the imaging lens focuses on the object at infinity is Bf, a combined transverse magnification of all the lenses closer to an image side than the focusing lens group is Br, the Br is 1 in a case where there is no lens disposed so as to be closer to the image side than the focusing lens group, the Bf and the Br are values at a wide-angle end in a case where the imaging lens is a zoom lens, the focusing lens group of which Fs is maximized is determined as a maximum focusing lens group and satisfying conditional . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasawa (US201802844707) teaches a zoom lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH